internal_revenue_service department of the treasury uniform issue list no 09-washington dc person to contact telephone number refer reply to t ep ra t4 date jan legend state a employer m plan x plan x board plan y plan y board u i group b employees l t group c employees resolution r resolution dollar_figure statute t rule u rule vv ladies and gentlemen this letter is in reply to a request for a letter ruling dated december submissions of september on behalf of employer m concerning the federal tax treatment of certain contributions made to plan x and plan y under sec_414 code of the internal_revenue_code as supplemented by and date made the following facts and representations have been submitted employer m is a political_subdivision of state a plan x and plan y are qualified_plans under sec_401 of the code and are tax exempt under sec_501 of the code both plan x and plan y are governmental plans under sec_414 of the code plan x is administered by the plan x board the plan x board has authority to adopt rules for the administration of the retirement_system group b employees are mandatory participants in plan is provided by both employee ie x funding for plan x member contributions and employer contributions contributions are defined as compensation of the member member contributions and interest thereon are considered the accumulated_contributions of the member a stated percentage of the if a member ceases to be an employee covered by plan x for any reason other than death retirement receipt of disability benefit or election of an alternative retirement_plan the member can elect to receive a refund of his or her accumulated_contributions in addition if the member has made payments to purchase additional service_credit under statute t his or her accumulated account and are also refundable pursuant to statute t accumulated_contributions all of his or her service_credit under plan x the amounts paid are credited to if the member elects a refund of is cancelled a statute t has a variety of provisions which permit a member of plan x to purchase additional service_credit for certain types of services performed some of which include a restoration of prior service_credit cancelled military service and like-kind public service in another state or the united_states government statute t provides that the plan x board may establish by rule a payroll deduction plan for payment of the cost of purchasing service_credit accordingly the plan x board has adopted rule u regarding the purchase of service_credit by payroll deduction payroll deduction is made by the employer and transmitted by the employer to plan x payroll deduction for a service_credit purchase is not available to purchase more than one type of service_credit at available for a purchase of service_credit that is to be to be made by a lump sum payment if service_credit is purchased by payroll deduction the member must sign a payroll deduction authorization form for each type of service_credit to be purchased a time nor is it rule u further provides that payroll deduction purchases may be made with amounts which are designated by the member's employer as picked-up contributions under code sec_414 if a member is purchasing service_credit with amounts that are designated by the employer as picked- up contributions under code sec_414 h may not terminate or alter the payroll deduction until the credit is fully purchased or the member has terminated employment the member employer m has adopted resolution r which will permit its employees who are plan x members to elect to have payroll deduction contributions for purchases of service_credit picked up by employer m in accordance with sec_414 prospectively from the date of its adoption of the code resolution r to be effective is under resolution r any election by the employee to have his or her payroll deductions for the purchase of service_credit picked up by employer m must comply with the requirements of rule u and must be irrevocable resolution r provides that employer m will pay the pick up amount directly to plan x the employee in addition resolution r states that the pick up shall be mandatory for the employee until the earlier of termination of employment or the completion of all the required_payments for the service_credit also in lieu of such payment being made by -- resolution r specifies that no employee shail have the option of choosing to receive the picked up amounts directly instead of having them paid_by employer m to plan xx plan y is administered by the plan y board the plan y board has authority to adopt rules for the administration of the retirement_system group c employees are mandatory participants in plan is provided by both employee ie y funding for plan y member contributions and employer contributions contributions are defined as compensation of the member member contributions and interest thereon are considered the accumulated_contributions of the member a stated percentage of the if a member ceases to be an employee covered by plan y the member can elect to receive a refund for any reason other than death retirement receipt of a disability benefit or election of an alternative retirement_plan of his or her accumulated_contributions in addition if the member has made payments to purchase additional service_credit under statute t his or her accumulated account and are also refundable pursuant to statute t accumulated_contributions all of his or her service_credit under plan y the amounts paid are credited to if the member elects a refund of is cancelled statute t has a variety of provisions which permit a member of plan y to purchase additional service_credit for certain types of services performed some of which include restoration of prior service_credit cancelled military service and like-kind public service in another state or the united_states government statute t provides that the plan y board may establish by rule a payroll deduction plan for payment of the cost of purchasing service_credit accordingly the plan y board has adopted rule v regarding the purchase of service_credit by payroll deduction with amounts which are designated by the member's employer as picked-up contributions under code sec_414 h once payroll deduction for a service_credit purchase is begun lump sum payment if service_credit is a member cannot purchase the service_credit by a to be purchased by payroll deduction the member must sign a payroll deduction authorization form for the type of service_credit to be purchased the member may not terminate or alter the payroll deduction until the credit is fully purchased or the member has terminated employment employer m will be adopting resolution s which will permit its employees who are plan y members to elect to have payroll deduction contributions for purchases of service_credit picked up by employer m in accordance with code sec_414 resolution s prospectively from the date of its adoption to be effective is under resolution s any election by the employee to in lieu of such payment being made by have his or her payroll deductions for the purchase of service_credit picked up by employer m must comply with the requirements of rule v and must be irrevocable resolution s provides that employer m will pay the pick up amount directly to plan y the employee in addition resolution s states that the pick up shall be mandatory for the employee until the earlier of termination of employment or the completion of all the required_payments for the service_credit also resolution s specifies that no employee shall have the option of choosing to receive the picked up amounts directly instead of having them paid_by employer m to plan y based on the aforementioned facts and representations you have requested the following rulings with respect to the purchase of additional service_credit under plan x and plan y pursuant to sec_414 of the code amounts by employer m under the provisions of rule u picked up and resolution r even though designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes pursuant to sec_414 of the code amounts by employer m under the provisions of rule v picked up and resolution s even though designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes pursuant to sec_414 and a of the code amounts picked up by employer m under the -6 - provisions of rule u and resolution r are excluded from the gross_income of group b employees at the time they are paid to plan x by employer m and will be included in gross_income in accordance with the provisions of sec_402 of the code pursuant to sec_414 and a of the by code amounts picked up provisions of rule v and resolution s are excluded from the gross_income of group c employees at the time they are paid to plan y by employer m and will be included in gross_income in accordance with the provisions of sec_402 of the code employer m under the pursuant to sec_3401 a a of the code amounts picked up by employer m under the provisions of rule u and resolution r will not constitute wages for federal_income_tax withholding purposes pursuant to sec_3401 a of the code amounts picked up by employer m under the provisions of rule v and resolution sdollar_figure will not constitute wages for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 state government or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions of the code established by a in rev c b revrul_77_462 rul the employer school district addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 code agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax of the pyle a withholding is required from employees' salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revenue provide guidance as ruling c b whether contributions will be considered as picked up the employer both revenue rulings establish that the following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan to the employer by the employee in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case in accordance with rule u and resolution if and agrees to do so by a group b employee of employer m elects to purchase r additional service_credit under one of the statute t provisions identified in rule u payroll deduction the employee and employer m may further agree that employer m will pick up the contributions that the employee is required to pay for the purchase of service_credit further in accordance with rule u and resolution r purchase service_credit by payroll deduction under the pick up arrangement with employer m is irrevocable and cannot be changed by the employee prior to termination of employment or purchase of all of the service_credit set forth on the payroll deduction authorization form the election of the employee to ie assume and pay the provisions of rule u and resolution r meet the requirements of rev thus the amounts deducted by employer m from group b employees' rul and rev_rul 7p compensation and contributed to plan x for the purchase of service_credit will qualify as picked-up contributions within the meaning of sec_414 h of the code in accordance with rule v and resolution s if a group c employee of employer m elects to purchase additional service_credit under one of the statute t provisions identified in rule v and agrees to do so by payroll deduction the employée and employer m may further agree that employer m will pick up contributions that the employee is required to pay for the purchase of service_credit further in accordance with rule v and resolution s purchase service_credit by payroll deduction under the pick up arrangement with employer m is irrevocable and cannot be changed by the employee prior to termination of employment or purchase of all of the service_credit set forth on the payroll deduction authorization form the election of the employee to ie assume and pay the the provisions of rule v and resolution s meet the requirements of revrul_81_35 and revrul_81_36 thus the amounts deducted by employer m from group c employees' compensation and contributed to plan y for the purchase of service_credit will qualify as picked-up contributions within the meaning of sec_414 the code of accordingly we conclude that pursuant to sec_414 of the code amounts picked up by employer m under the provisions of rule u and resolution r and paid to plan x even though designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes pursuant to sec_414 h of the code amounts picked up by employer m under the provisions of rule v and resolution s and paid to plan y even though designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes pursuant to sec_414 and a of the code amounts picked up by employer m under the provisions of rule u and resolution r are excluded from the gross_income of group b employees at the time they are paid o27 an to plan x by employer m and will be included in gross_income in the year they are distributed in accordance with the provisions of sec_402 of the code pursuant to sec_414 and a of the code amounts picked up by employer m under the provisions of rule v and resolution s are excluded from the gross_income of group c employees at the time they are paid to plan y by employer m and will be included in gross_income in the year they are distributed in accordance with the provisions of sec_402 of the code 5s pursuant to sec_3401 a of the code amounts picked up by employer m under the provisions of rule u and resolution r will not constitute wages for federal_income_tax withholding purposes pursuant to sec_3401 a of the code amounts picked up by employer m under the provisions of rule v and resolution s will not constitute wages for federal_income_tax withholding purposes in the case of plan x ruling sec_1 and above apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of a the date of adoption of resolution r by employer m or b the later of the effective date of the irrevocable payroll deduction authorization form or the date the form has been signed by the parties in the case of plan y ruling sec_2 and above apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of a the date of adoption of resolution s by employer m or b the later of the effective date of the irrevocable payroll deduction authorization form or the date the form has been signed by the parties these rulings are based on the assumption that plan x and plan y meet the requirements for qualification under sec_401 contributions and distributions of the code at the time of the proposed no opinion is expressed as to whether the amounts in question are subject_to tax under the federal insurance 2h contributions act no opinion is expressed as the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code to whether this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides the original of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours wpa kiddie john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
